Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00858-CR

                                      Evangelos PAGONIS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR6730
                        Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR LACK OF JURISDICTION

           Pursuant to a plea bargain agreement, appellant Evangelos Pagonis pleaded nolo

contendere to the offenses of indecency with a child by exposure and indecency with a child by

sexual contact. The trial court sentenced appellant on February 10, 2010.

           On November 2, 2018, this court received a document titled “Appeal Order for

Commutation of Sentence,” in which appellant appears to request that his sentences be commuted

because his deportation to Canada is imminent.
                                                                                       04-18-00858-CR


        A defendant may appeal a judgment imposing a sentence or another appealable order. See

TEX. R. APP. P. 26.2; see also Guthrie-Nail v. State, 543 S.W.3d 225, 226-27 (Tex. Crim. App.

2018) (noting that appellate jurisdiction is invoked when an appellant timely files a notice of appeal

following the imposition of a sentence or the trial court enters an appealable order). It did not

appear from the record that appellant sought to appeal the judgments imposing his sentences or

any other appealable order. Therefore, in an order dated November 28, 2018, we ordered appellant

to show cause in writing on or before December 10, 2018 why this appeal should not be dismissed

for lack of jurisdiction.

        Appellant did not file a response by that date. However, appellant filed a letter that he

signed on December 12, 2018 and was received in this court on December 19, 2018, in which he

lists several complaints regarding what he characterizes as “the wrongfulness of the court.”

Appellant refers to improper transcripts of a hearing appellant contends did not take place, as well

as plea bargain papers appellant states he did not sign. Appellant additionally briefly discusses the

Vienna Convention, his request for a pardon, and false evidence. Appellant’s letter does not

address whether this court has jurisdiction over the matter that is the subject of his appeal.

        The record in this case indicates appellant is not seeking to appeal the judgments imposing

his sentences or any other appealable order. Accordingly, this appeal is dismissed for lack of

jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-